Citation Nr: 1118676	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-04 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for injuries of the face, including a nose fracture.

2.  Entitlement to service connection for injuries of the face, including a nose fracture.

3.  Whether new and material evidence has been received to reopen a claim for  service connection for residuals of dental trauma.  

4.  Entitlement to service connection for residuals of dental trauma.

5.  Entitlement to service connection for a left eye injury.

6.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.




REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  The Veteran testified that his claim for facial injuries includes injury to the left side of the face.  The Board has recharacterized the claim to reflect the Veteran's contention.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left eye injury and entitlement to service connection for injuries of the face, including a nose fracture are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for dental trauma was denied in an unappealed August 2004 rating decision.  

2.  A claim for service connection for injury of the right side of the face and nose fracture was denied by the RO in an unappealed October 1960 rating decision.

3.  In June 2006, the Veteran sought to reopen the claims of entitlement to service connection for dental trauma and service connection for injury of the right side of the face.  The evidence received since the prior denial of the claims is neither cumulative nor redundant and raises a reasonable probability of substantiating the claims.

4.  Competent medical evidence establishes that the Veteran lost teeth numbers 10 and 11 due to the loss of substance of the maxilla or mandible.  

5.  During the appeal period, the Veteran has had no worse than Level V hearing acuity in the left ear and Level III hearing acuity in the right ear.  


CONCLUSIONS OF LAW

1.  The October 1960 rating decision is final.  38 U.S.C. § 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104 (1956, Supp. 1959).   

2.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).    

3.  New and material evidence has been received to reopen the claims of entitlement to service connection for facial fracture and dental trauma.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  Service connection is warranted for the loss of teeth numbers 10 and 11.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2010).  
 
5.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 ( West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

In a June 2006 letter, the RO provided the Veteran with notice of the evidence required to reopen claims for service connection for dental trauma and injury of the face.  The letter explained the basis of the previous denials and advised the Veteran of the requirement of new and material evidence to reopen the claims.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal. 

Regarding the duty to assist, the RO made reasonable efforts to obtain the evidence necessary to substantiate the claims.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had VA examinations for his hearing loss, facial injury and dental disabilities.   

The Board finds that all necessary development and notification has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claims

A.  Claims to reopen 

An October 1960 rating decision denied service connection for injury of the right side of the face and nose fracture.  The RO provided the Veteran with notice of the rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement, and the October 1960 rating decision became final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104 (1956, Supp. 1959).     

An August 2004 rating decision denied service connection for dental trauma.  The RO determined that it was not shown that the Veteran sustained injuries to his mouth and face during his military career.  The RO provided the Veteran with notice of the rating decision and his appellate rights.  The Veteran did not perfect a timely substantive appeal, and the August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).      

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary question of whether a previously denied claim should be reopened must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received.

The evidence received since the October 1960 rating decision which denied service connection for dental trauma includes VA medical records, a report of an October 2006 VA examination, a December 2010 VA examination, the Veteran's written statements and the transcript of the March 2011 Board hearing.  

The Veteran's statements and hearing testimony reflect his contention that he sustained facial and dental injuries in the invasion of Iwo Jima.  The Veteran has indicated that a soldier struck him in the face with a rifle and knocked out many of his teeth.  The December 2010 VA examination reflects a diagnosis of loss of teeth and dental trauma, left face.

The Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for dental trauma and facial injury.  The evidence submitted since the prior final rating decisions is new, as it was not previously of record.  The evidence is also material, as, when considered with the evidence previously of record, it raises a reasonable probability of substantiating the claims for service connection for dental trauma and facial injury.  The RO previously denied the claims due to a lack of evidence of injuries to the face and mouth during service.  The Veteran is competent to report sustaining facial injuries in service.  See Washington V. Nicholson, 19 Vet. App. 363 (2005).  The Board finds his testimony credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the claims for service connection for dental trauma and facial injury may be reopened.   


B.  Legal Criteria - Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the Court held that medical evidence is not always required to establish in-service incurrence and nexus.  The Court noted that lay evidence may establish the presence of a condition during service, postservice continuity of symptomatology and evidence of a nexus between the present disability and postservice symptomatology.  Id.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it has previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in the case involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to establish a medical diagnosis or nexus, but rather only that it is sufficient in those cases where a lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Compensation for Dental Trauma

The Veteran claims service connection for a dental disability.  He asserts that he lost teeth when he was hit in the face with a rifle.  

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in- service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2010).

Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381.

The following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2009); Simington v. West, 11 Vet. App. 41, 44 (1998).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are also eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  See VA O.G.C. Prec. Op. No. 5- 97, 62 Fed. Reg. 15,566 (1997).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Class II(b) or (c) dental outpatient treatment eligibility, extends to veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

The Board notes that at one time, the law permitted repeated Class II VA dental treatment of noncompensable service-connected dental disorders, and set no time limit for applying for treatment.  The law changed in 1955 with the enactment of Public Law No. 84-83, which restricted Class II treatment to a one-time completion basis and required that the application for treatment be made within one year of release from service; these provisions are contained in the current law and regulations.  38 U.S.C.A. § 1712(b)(2); 38 C.F.R. § 17.161.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Veteran had active duty service from August 1943 to February 1946.  A report of the Veteran's first dental examination in September 1943 indicated that teeth numbers 1,15,17,18, 30,31 and 32 were missing.  This was indicated by an "x" over those tooth numbers on the examination sheet.  The dental examination indicated that teeth numbers 3,5,12, 13,14 and 16 were noted as non-restorable, as indicated by a line drawn over each of those teeth on the examination sheet.    

Service treatment records reflect that teeth numbers 12,13 and 14 were extracted in November 1943.  Service treatment records show that teeth numbers 3,10 and 11 were extracted in February 1945.  The report of the February 1946 separation dental examination noted that teeth numbers 1, 3,5, 10, 11, 12, 13, 14, 16, 17, 30 and 31 were missing. 

In December 2010, the Veteran had a VA dental examination.  The examiner indicated that the claims file was reviewed.  The Veteran complained of dental trauma left face, with onset in 1945.  With regard to the circumstances of the injury, the examiner noted that VA conceded combat status and facial trauma left side.  The examiner noted that the Veteran had lost all of his teeth in the 65 years since the traumatic incident at Iwo Jima.

Upon examination, it was noted that there was no loss of bone of the maxilla and no malunion or nonunion of the maxilla.  The examiner diagnosed loss of teeth consistent with the Veteran's claim, to include at the time of discharge numbers 3,5,10, 11,12,13,14,30 and 31.  The examiner indicated that the loss of teeth 10, 11, 12 and 13 was due to loss of substance of body of maxilla or mandible.  The examiner opined that it is likely that facial trauma as described by the Veteran could have caused the loss of teeth # 10,11,12,13,14.  

Based upon the VA examination findings, the Board concludes that the Veteran has a compensable dental disability of teeth numbers 10 and 11.  In this regard, the VA medical opinion indicates that the loss of those teeth is related to the loss of substance of body of maxilla or mandible. 

The Board notes that compensation is not payable for teeth numbers 12, 13 and 14 because the dental evaluation upon entrance into service indicated that those teeth were non-restorable.

Accordingly, based upon the foregoing, the Board concludes that service connection is warranted for the loss of teeth numbers 10 and 11 due to loss of substance of body of maxilla or mandible.   

 D.  Increased evaluation for hearing loss 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall given the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has appealed the initial non-compensable (zero percent) rating assigned for service-connected bilateral hearing loss.  Bilateral hearing loss is rated according to criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2010).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. § 4.85 (2010).  The degree of disability resulting from service- connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

In a November 2006 rating decision, the RO granted service connection for hearing loss and assigned a 10 percent rating.  The Veteran has appealed the initial rating assigned in the November 2006 decision.  

The Veteran had a VA examination in October 2006.  Audiometric testing obtained the following puretone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
40
60
65
75
LEFT
50
50
70
75
75

The puretone averages were 60 decibels for the right ear and 67.5 decibels for the left ear.  The Veteran had speech recognition of 80 percent in both ears.   

According to Table VI, a numeric designation of IV is obtained for both ears.  Table VII provides that a 10 percent evaluation is assignable for these numeric designations.    

The Veteran had a VA audiology examination in March 2009.  Audiometric testing obtained the following puretone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
55
70
70
75
LEFT
55
50
75
80
80

The puretone threshold averages were 67.5 for the right ear and 71.25 for the left ear.  The Veteran had speech recognition of 84 in both ears.  

Applying these values to Table VI, a numeric designation of III is obtained for the right ear, and a numeric designation of III is obtained for the left ear.  According to Table VII, a non compensable evaluation is assignable for these values.  

The findings of the March 2009 VA examination meet the criteria of § 4.86(a) with respect to the right ear, as the puretone threshold at each specified frequency was 55 decibels or more.  

Therefore, it is necessary to determine whether Table VI or Table VIA results in a higher Roman numeral designation.  The application of Table VIA is more favorable as it results in a designation of V for the right ear.  Applying the Roman numeral designations of V for the right ear and III for the left ear, a 10 percent evaluation is obtained.  

Based upon the foregoing, the Board concludes that the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met at any point during the appeal period.  The Board acknowledges the Veteran's contention that his hearing disability has worsened.  However, as explained above, the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann, supra.  In this case, the numeric designations do not warrant an evaluation in excess of 10 percent.  The Board also considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the Veteran's favor.  Rather, as the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for bilateral hearing loss, the claim must be denied.


E.  Extraschedular considerations

Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The 2006 VA examination indicated that functional impacts of the Veteran's hearing loss included the Veteran not always being able to hear his wife and neighbors complaining to the Veteran about his loud television.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  There is no evidence of  marked interference with employment or frequent periods of hospitalization due to hearing loss.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement  to service connection for injuries of the face, including a nose fracture is reopened.  To that extent only, the claim is allowed.

Service connection is granted for the loss of teeth numbers 10 and 11.

An evaluation in excess of 10 percent for hearing loss is denied.  


REMAND

Additional development is required with regard to the Veteran's claims for service connection for a left eye injury and service connection for injuries of the face, including a nose fracture.

The Veteran had a VA eye examination in December 2009.  The examiner concluded that there was no evidence of eye injury or trauma upon examination.

At the hearing, the Veteran testified that he has double vision.  The Veteran's testimony regarding double vision contradicts that December 2009 VA examination report, which indicated that there were no complaints of diplopia.  The Board finds that another VA examination and opinion are necessary to address the Veteran's left eye disability, given his current report of double vision.

With respect to the Veteran's claim for service for injuries of the face, the Veteran was afforded a VA examination in December 2009.   The examiner diagnosed sinusitis.  The examiner opined that sinusitis is not consistent with left-sided blunt trauma to the face.  The examiner explained that the Veteran reported that his symptoms began 20 to 30 years ago.   

At the Board hearing, the Veteran testified that he has been diagnosed with a facial fracture.  

VA records reflect that the Veteran had a CT of the paranasal sinuses in February 2009.  The report noted impressions of findings seen throughout the sinuses which are a likely combination of chronic and acute sinusitis and a nonaggressive bone lesion projecting in the region of the left frontal sinus.  

The Veteran had a VA examination of the nose and sinuses in December 2009.   The examination diagnosed sinusitis.  The examiner provided an opinion regarding the etiology of sinusitis but did not provide any medical opinion or discussion of the CT scan which indicated findings of a nonaggressive bone lesion.  The Board finds that a new VA examination is warranted to address the Veteran's claimed facial injuries.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his eyes.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

2.  The examiner should diagnose any current eye disability, to include diplopia.  The examiner should state whether any current eye disability, is related to left-sided blunt trauma of the face in service.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  If the examiner is unable to provide the opinion without resorting to speculation (without any degree of medical certainty), then the examiner should discuss why a response is not reasonably possible or feasible. 

3.   Schedule the Veteran for a VA examination for his claimed disability of the nose and face.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  

4.  The examiner should diagnose any disability of the nose and/or face, including a nose fracture.  The examiner should state whether any current such disability is at least as likely as not (50 percent or greater likelihood) related to facial injuries in service when the Veteran was hit in the face with a rifle.  

In answering this question, the examiner is requested to discuss the findings of a nonaggressive bone lesion noted in VA radiology records dated in December 2009.  The examiner should specifically indicate whether any such bone lesion is at least as likely as not related to facial injuries during service.  The examiner should provide a detailed rationale, with references to the record, for the opinion.  If the examiner is unable to provide the opinion without resorting to speculation (without any degree of medical certainty), then the examiner should discuss why a response is not reasonably possible or feasible.

5.   Following the requested development, the Veteran's claims should be readjudicated based upon all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


